DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the claims filed 1/14/2021.  Claims 1 is pending.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.  The applicant has amended the claim to include the new limitation of “a length shorter than a length of the probe main body”.  The applicant argues that the prior art of McCawley US 2013/0053759 A1 does not teach the limitation and that the claim is not anticipated by the reference since it does not disclose each and every element.  The examiner disagrees.  The claim recites “an end part”.  The end part is not defined a separate piece and therefore can be “part” or portion of a larger whole.  The end/portion (240) of (120) is shorter than a length of the probe main body (310) of McCawley and reads on the limitation.  See attached figures.  The examiner maintains the rejection.

    PNG
    media_image1.png
    259
    856
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    824
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCawley US 2013/0053759 A1.
As to claim 1, McCawley teaches a vitreous body surgical probe, comprising: a probe main body (310) having a pipe shape (fig. 3) configured to penetrate an eyeball (fig. 3); an end part (240) having an approximately tubular shape and a length shorter than a length of the probe main body (see figures above), wherein the end part is connected (via 120) to one end (330) of the probe main body (fig. 2), has a smaller inner diameter and outer diameter than the probe main body (fig. 3), and includes a sealed tip surface (fig. 2 shows the terminal end of the 250 is closed/sealed) and an opening  (210) in the side; and a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771